Citation Nr: 0213456	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a urethral stricture, 
claimed as a genitourinary dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for a urethral stricture, 
claimed as a genitourinary dysfunction.  A videoconference 
hearing before the undersigned Member of the Board was held 
in June 2002.

The Board notes that, although the veteran originally also 
appealed the denial of his claim of entitlement to service 
connection for hypertension, the veteran clearly indicated, 
in his Form 9 substantive appeal, received in November 2001, 
that he wished to appeal only his denial of service 
connection for urethral stricture.  Therefore, the claim of 
entitlement to service connection for hypertension is 
considered withdrawn.


FINDING OF FACT

The veteran's genitourinary dysfunction unequivocally pre-
existed entry into service, and did not permanently increase 
in severity during service.


CONCLUSION OF LAW

A genitourinary dysfunction clearly and unmistakably pre-
existed service and was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed March 2001 rating 
action, and were provided a Statement of the Case dated 
October 2001, as well as a letter in June 2001, explaining 
the veteran's rights under the VCAA.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2001).  
History given by the veteran, which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2001).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2001).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2001).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


The Facts

The veteran's service medical records indicate that he was 
treated for stenosis of the urethral meatus during service.  
These records indicate that the veteran reported that he had 
a circumcision at the age of 14, at which time his external 
urinary meatus was cut, which subsequently grew shut, causing 
difficulty with urination.  Although the veteran's enlistment 
examination did not mention any difficulty with the 
genitourinary system, the veteran did report voiding 
dysfunction since his circumcision at age 14.  The veteran 
underwent a urethral meatotomy and cystoscopy in service, 
with retrograde pyelograms.  A hospital report from this 
surgery indicates that the veteran's condition existed prior 
to service.  The veteran's follow up reports note that he 
made a good recovery.  The veteran's separation examination 
dated April 1955 did not indicate any abnormalities nor did 
it mention further difficulty following surgery in service.

Various treatment records dated 1990 through 2000, submitted 
by the veteran, show that he continued to have various 
problems with his urethral stricture, including requiring 
further surgery.  None of these records attributes the 
veteran's genitourinary problems to any incident or injury in 
service.

The veteran received a hearing before the undersigned Member 
of the Board in June 2002.  The transcript of that hearing 
indicates, in relevant part, that the veteran reported that 
he had a circumcision at age 14, but did not have any 
problems with that surgery prior to his entry into service.  
The veteran indicated that once he got out of service, in 
1955, he did not have further problems until 1958 or early in 
1959.  The veteran reported that he has had several surgeries 
since that time.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a genitourinary 
dysfunction.  In this regard, of particular significance is 
the fact that the veteran reported in service that he had 
been having problems since his circumcision which took place 
when he was 14 years old, prior to his entry into service.  
Although this condition was not listed on his entry 
examination, this statement and the other evidence on file, 
is considered sufficient evidence to rebut the presumption of 
soundness upon entry into service, and the veteran is found 
to have a pre-service genitourinary dysfunction.  Further, 
the Board finds that the evidence of record tends to indicate 
that the veteran's condition was not aggravated in service 
beyond its normal progression.  In this regard, the Board 
notes that, although the veteran did appear to have a 
"flare-up" in service, for which surgery was required, 
records after the surgery in service indicate that the 
veteran made a good recovery from his ameliorating surgery 
for his genitourinary dysfunction.  Significantly, his 
separation examination did not show any complaints of this 
disorder, nor were significant residuals noted.  The veteran 
himself, in his hearing testimony, indicated that, after 
service, he did not have any further problems with 
genitourinary dysfunction until 1958 or 1959, over three 
years after his discharge from the service.  Therefore, the 
Board finds that the veteran's genitourinary dysfunction pre-
existed service, and was not aggravated therein as there is 
no showing of a permanent increase in severity.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

ORDER

Entitlement to service connection for a urethral stricture, 
claimed as a genitourinary dysfunction, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

